Citation Nr: 1706093	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1946 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for bilateral hearing loss. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of this hearing is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service. 

2.  The Veteran has current hearing loss that meets VA criteria for disability. 

3.  The competent and credible evidence is at least in equipoise as to whether the Veteran's current hearing loss disability is causally related to in-service noise exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The duties to notify and assist under the Veterans Claims Assistance Act (VCAA) have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal has been granted, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error. 

Service Connection

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to hazardous noise during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In a claim for service connection for impaired hearing, demonstration of the first Shedden/Caluza element-i.e., the existence of a current disability-is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection may be established on a presumptive basis for certain chronic diseases set forth in 38 C.F.R. § 3.309(a), including sensorineural hearing loss.  See Memorandum, VA Under Secretary for Health, Characterization of High Frequency Sensorineural Hearing Loss (Oct. 4, 1995) (classifying sensorineural hearing loss as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  Absent affirmative evidence to the contrary, if an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for the chronic diseases listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (internal footnote omitted); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was Rifleman.  The Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Although "rifleman" is not a duty MOS listed in the Duty MOS Noise Exposure Listing, his specialty number is associated with "infantry."  According to the Noise Exposure Listing, the Veteran had a high probability of exposure to hazardous noise in service.  Furthermore, at the October 2016 hearing, the Veteran described an incident that occurred while he was participating in Atlantic Fleet exercises, where he was exposed to the noise from the firing of a five-inch naval gun used to explode naval mines while situated immediately under the gun.  The Veteran testified that as a result of that incident, his hearing was diminished and his ears rang for several days.  The Veteran's personnel records support his testimony regarding his participation in the Atlantic Fleet exercises.  Given the Veteran's exposure to weapons and the incident while participating in the Atlantic Fleet exercises, acoustic trauma is conceded.  Thus, the requirement for evidence of in-service incurrence or aggravation of a disease or injury has been met.

The Veteran was afforded a VA examination in February 2011.  Auditory testing showed that he had auditory thresholds of 25, 35, 35, 60, and 70 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 thousand Hertz for the left ear.  The right ear had auditory thresholds of 25, 35, 40, 60, and 60 for the same frequencies.  Speech recognition was 92 percent for both ears on the Maryland CNC Test.  Thus, the requirement for medical evidence of a current disability has been met, as the VA examination demonstrated that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

Although the evidence shows that the Veteran has current hearing loss that meets the requirements of 38 C.F.R. § 3.385, and that he sustained an acoustic trauma during service, there must still be evidence of a relationship between the in-service injury and the current hearing loss before service connection can be established.

The service treatment records are negative for diagnosis of hearing loss, or complaints or findings that related to hearing loss.  There were no hearing defects reported on the Veteran's August 1948 separation examination and the results of the whisper test given at that time were normal.  The VA examiner, however, noted in her February 2011 report, the whisper test "is insensitive to high frequency hearing loss, which is most often the result of noise exposure."  

The earliest post-service medical evidence to show a diagnosis of hearing loss is the report of the February 2011 VA audiology examination.  The examiner reviewed the Veteran's claims file.  After the examination and record review, she opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of his military service.  

The examiner noted that based on the current knowledge of acoustic trauma, and the instantaneous or rapid development of noise-induced hearing loss there was no reasonable basis for a finding of delayed-onset hearing loss.  She further opined that because the Veteran reported a delayed onset of his hearing loss, his current disability is more likely age related and less likely related to in-service noise exposure.

At the October 2016 hearing, the Veteran testified that he had good hearing when he entered the service and that his hearing was noticeably diminished when he left service.  Specifically, the Veteran pointed to his exposure to a five-inch naval gun used to explode naval mines while he stood within arms' reach as the onset of his hearing loss.  The Veteran further testified that his hearing loss has progressively gotten worse over time, and that his family has noticed its progression.  The Veteran's wife supported his assessment, testifying that the Veteran suffered from hearing loss the entirety of the time she has known him.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

Although the February 2011 audiology examination report noted onset of the hearing loss as the 1980s or 1990s, the Veteran testified at the October 2016 hearing that the onset of his hearing loss occurred during service.  Thus, the probative value of the report of the February 2011 audiology examination is somewhat lessened as the examiner's opinion was based upon delayed onset of hearing loss.  

Consequently, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Weighing against the Veteran's claim is the February 2011 medical opinion indicating that the Veteran's bilateral hearing loss disability was not related to his noise exposure in active service.  That opinion, however, was based on the incorrect presumption that the onset of his hearing loss was delayed many years.  Weighing in favor of the Veteran's claim is his in-service exposure to hazardous noise, his and his wife's credible statements describing a continuity of symptomatology after service separation, and the reported absence of any subsequent unprotected occupational or recreational noise exposure.  

Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


